Title: From George Washington to George Clinton, 5 November 1778
From: Washington, George
To: Clinton, George


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5 Novemr 1778
  
I last evening recd the inclosed letter and depositions from Congress, from which it appears that the inhabitants of Minisink are under apprehensions of another visit from the enemy. Under present appearances I think Colo. Cortlands Regiment may as well move over towards Delaware and take such a position as will best answer the purpose of protecting the settlements. Upon delivery of the inclosed to him, he will march as quick as possible to such place as you shall direct—Be pleased to return the papers after you have made the proper use of them. I have the honor to be &c.
 